DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ms. Faye Teng Reg# 62,444 on July 13, 2022.

Please amend the claim as follows: 
Claim 10. (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1.


REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “dividing, using the processor, users of the plurality of terminals into a plurality of groups based on a first criterion, wherein the first criterion includes a first plurality of criteria of which a different weight is applied to each criterion in the first plurality of criteria; dividing, using the processor, users of a first gender included in each group into a plurality of subgroups based on a second criterion different from the first criterion, wherein the second criterion includes a second plurality of criteria of which a different weight is applied to each criterion in the second plurality of criteria; dividing, using the processor, users of a second gender, different from the first gender, included in each group into a plurality of matching groups based on a degree of attraction according to a matching history with the users of the first gender included in each of the plurality of subgroups, wherein each matching group of the plurality of matching groups corresponds to a subgroup of the plurality of subgroups” as stated in claims 1, 10, and 11.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451